Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Slavin on June 28, 2022.

The application has been amended as follows: 

1.(Currently amended) An apparatus for improving the efficiency of an internal combustion engine having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at least one exhaust valve for discharge of spent air/fuel mixture through an exhaust, said improvement comprising: 
an intake track for receipt of said metered air/fuel mixture, said intake track comprising a series of conductive tubes and elbows to draw conductive heat from said exhaust 
an expansion chamber positioned between said intake track and said combustion chamber, said expansion chamber delivering said metered vaporized air/fuel mixture to said combustion chamber above 225°F; 
wherein said air/fuel mixture is regulated to provide partial vaporization of fuel and said drawn conductive heat vaporizes the remaining portions of fuel 
wherein said air/fuel mixture departing said expansion chamber is in a pure gaseous state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746